Name: Commission Regulation (EEC) No 2667/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to pullovers and similar knitted or crocheted, products of category No 5 (order No 40.0050), articles, products of category 98 (order No 40.0980) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9 . 90 Official Journal of the European Communities No L 254/53 COMMISSION REGULATION (EEC) No 2667/90 of 17 September 1990 reintroducing the levying of the customs duties applicable to pullovers and similar knitted or crocheted, products of category No 5 (order No 40.0050), articles, products of category 98 (order No 40.0980) originating in India, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply articles, products of category 98 (order No 40.0980) the relevant ceilings amount respectively to 1 437 000 pieces and 13 tonnes ; whereas those ceilings were reached on 30 August 1990 by charges of imports into the Community of the products in question originating in India, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas in pursuance of Article 10 of that Regulation, preferential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 1 1 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of pullovers and similar knitted or crocheted, products of category No 5 (order No 40.0050), HAS ADOPTED THIS REGULATION : Article 1 As from 21 September 1990 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in India : Order No Category(unit) CN code Description 40.0050 40.0980 5 (1 000 pieces) 98 (tonnes) 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 1039 6110 1091 6110 1099 6110 20 91 6110 20 99 6110 30 91 6110 30 99 5609 00 00 5905 00 10 Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigantes, bed jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 (') OJ No L 383, 30 . 12. 1989, p. 45 . No L 254/54 18 . 9 . 90Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission